Title: To George Washington from Ebenezer Storer, 23 May 1789
From: Storer, Ebenezer
To: Washington, George



Sir
Boston May 23d 1789

Tho’ personally unknown to your Excellency, I am not so to the fame of your virtues, but am one among the great number of those who sincerely rejoice in the independence of my Country & your election to the Presidency of the united States of America. Permit me therefore, Sir, to join my congratulations with theirs & excuse me if I call off your attention for a few moments from the more weighty cares & concerns of your station, while I briefly relate the circumstances of a family, who, by a wise overuling providence, are reduced by the War from easy comfortable circumstances, not indeed to absolute penury & want, but which must end in that, unless I can obtain some office or trust, which may enable me to maintain & support them.

Before the War I was in large business, imported considerably & had large connections in this & the neighbouring States & had I been out of Debt should have thought the ballance of my Stock a full competency. but unfortunately when the War broke out, I was among the number of those who were in debt in Great Britain, & tho’ I sold the Goods I had on hand for the paper Currency, & red[uced] my debts in the same manner, yet I could not avail myself of those payments to discharge the debts due from me. I therefore thought it most for my Interest & that of my Country to invest the money in the public funds & accordingly lent it to this State & the Continent, expecting at the close of the War it would discharge the debts due from me & leave me something to begin business again. but to my great disappointment when the peace took place, the principal was greatly depreciated & would not discharge the debts due from me without a heavy loss. I therefore sent a statement of my affairs to my Creditors, who allowed me time to pay, & took my Bonds accordingly, & I hoped when these Bonds became due, the Securities would be so far appreciated as to enable me to make the payments, but instead of this when the first & second payments fell due, the securities had still further depreciated, & I had no other alternative, but to accept the offer made me by my Creditors of taking my real Estate at an apprized value & the public Securities at 4/ being one fifth part of the specie value, & taking a discharge from them. this I complied with, tho’ by it I have sustain’d almost a total loss of my property. they have left me a few debts & part of a Legacy due to Mrs Storer from her Father’s Estate, which from the difficulty of the times will not perhaps be wholly paid—and this with a small Salary as Treasurer of the University at Cambridge is all my dependance.
Under these circumstances & perplexities I have been advised by my Friends to make application for some office under the new federal constitution, & accordingly wrote to the Vice President before he left this place, giving him a particular account of my situation & requesting his Interest on my behalf, to him therefore I beg leave to refer your Excellency for further particulars & also to Mr John Atkinson a considerable Merchant in New York, who married my eldest Daughter, & who will at any time wait on your Excellency, & give you any further information you may wish to know respecting these matters.

I know not what appointments there may be this way, but if there is any one, which your Excellency on enquiry may think me capable of executing & can confer it on me, you may depend on my utmost endeavours to perform the duties of it with the greatest fidelity.
Your known goodness & readiness to assist the distressed has induced me to trespass so much on your Excellency’s time, I shall therefore only add my best wishes & most ardent prayers for your health & happiness, that your administration may be easy & prosperous, & that my Country, as it has in time past, may continue for a long time to enjoy the benefit of your important Services. I am, with the highest esteem & respect Your Excellency’s most obedient & most humble Servant

Ebenezer Storer

